HENDERSON, J.,
dissenting. — The question to be decided is, are the heirs to be ascertained as of the death of the testator or of the surviving life-tenant. In McKee’s Estate, 198 Pa. 255, the heirs at the death of the testator were excluded by inference merely, whereas, in this will, the testator forbids his children, their heirs, executors, administrators and assigns, from claiming any more of his estate “other than what I have so hereinbefore devised him, her or them, or any of them.” He had “hereinbefore” given them only life estates in the residue, and, hence, having excluded them by express words from participating in the remainder, the heirs are to be ascertained as of the death of his surviving child.
It has been suggested that “hereinbefore” should be construed as “herein.” I know of no authority for so doing. A word in a will may not be ignored until every effort fails to reconcile it with the other language.
I would dismiss the exceptions.